DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated April 6, 2022 in which claims 1, 6, and 15 have been amended and claim 16 has been canceled.  Therefore, claims 1-15 and 17-18 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on April 6, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 17-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea of completing a financial transaction, which is a commercial interaction.  More specifically, the commercial interaction in this application relates to the completion of a financial transaction, such as for the processing of an invoice related to a transaction between a buyer and a seller.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
at least one payment facilitator computer processor establishing communication with a supplier computer processor and receiving, from the supplier computer processor, a request for a unique facilitator invoice number for an invoice for a buyer;
the at least one payment facilitator computer processor retrieving, from a supplier directory, a two-part prefix comprising a first part that identifies a supplier bank and a second part that maps to a supplier account at the supplier bank;
the at least one payment facilitator computer processor generating and assigning the unique facilitator invoice number to the invoice, wherein the unique facilitator invoice number comprises the two-part prefix, a supplier identifier that identifies the supplier and a first timestamp;
the payment facilitator computer processor providing the unique facilitator invoice number to the supplier computer processor in a first electronic file;
the at least one payment facilitator computer processor establishing communication with a buyer computer processor of the buyer and receiving the unique facilitator invoice number from the buyer computer processor;
the at least one payment facilitator computer processor retrieving the associated invoice for the unique facilitator invoice number from a database;
the at least one payment facilitator computer processor receiving a payment status for the associated invoice from the buyer computer processor;
the at least one payment facilitator computer processor linking a unique remittance number to the associated invoice and payment status in response to receiving the payment status, wherein the unique remittance number comprises a second timestamp; 
the at least one payment facilitator computer processor sending the unique remittance numbers to a buyer bank computer processor for a buyer bank in a second electronic file; and
the at least one payment facilitator computer processor applying a dynamic discount to the invoice by extracting the first timestamp from each of the unique facilitator invoice number and the second timestamp from the unique remittance number and applying dynamic discounting based on a difference between the second timestamp and the first timestamp and stored dynamic discounting terms for the supplier in a payment facilitator database;
wherein the buyer bank computer processor is configured to certify that the unique remittance numbers are valid and to release payment as a third electronic file to a supplier bank computer processor for a supplier bank associated with the first part of the two-part prefix; and 
wherein the supplier bank computer processor is configured to retrieve the supplier account from the supplier directory using the second part of the two-part prefix and to deposit the payment from the buyer bank into the supplier account; together describe the abstract idea of completing a financial transaction and correspond to a method of organizing human activity (commercial interaction).  Nothing in the claim elements preclude the steps from practically being a method of organizing human activity.  For example, but for the “computer processor” and “database” language; the acts of “receiving”, “assigning”, “providing”, “retrieving”, and “sending”, in the context of this claim, encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the commercial interaction in this application relates to the completion of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “computer processor” and “database”, to perform the “receiving”, “assigning”, “providing”, “retrieving”, and “sending” steps.  The steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, elements in the claim do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “assigning”, “providing”, “retrieving”, and “sending” steps amounts to no more than mere instructions to apply the exception.  Mere instructions to apply an exception cannot provide an inventive concept.  (MPEP 2106.05(f)).  There are no additional elements recited in the claim to be considered, and, even considering the claimed elements, either separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Claims 6 and 15 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 2-5, 7-14, and 17-18 further define the abstract idea that is present in their respective independent claims, 1, 6, and 15, thus, they correspond to certain Methods of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-5, 7-14, and 17-18 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-15 and 17-18 are not patent eligible.

Response to Arguments
Applicant’s arguments filed on April 6, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-15 and 17-18, Examiner notes the following:
Applicant argues that “the use of the two- part prefix integrates the alleged abstract idea into a practical application by reducing the exposure of the supplier bank and account identifier for malicious use.”
Examiner disagrees, however, and notes that the mental process in this application relates to the observation and analysis of information related to financial accounts.  Collecting and comparing known information merely indicates steps that can be practically performed in the human mind.  Additionally, the method of organizing human activity in this application relates to the facilitation of a financial transaction and is a long-standing financial practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  
Furthermore, the claims are not directed to an improvement in the functioning of a computer or an improvement to another technology.  The claims do not improve the technical processing of secure invoices nor do the claims improve the technical processing of secure remittance data.  Any increased security achieved by better exchange of information to reduce the opportunities for fraud is merely an improvement to a business process, rather than an improvement to a computer, and without any practical application. A more streamlined business process that is run on a generic computer component does not amount to an improvement to the computer.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693  

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693